919 F.2d 182
287 U.S.App.D.C. 73
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.William H. HERNSTADT, et al., Appellant,v.FEDERAL COMMUNICATIONS COMM'N, Appellee.
No. 90-1039.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1990.

Before MIKVA, STEPHEN F. WILLIAMS and CLARENCE THOMAS, Circuit Judges
JUDGMENT
PER CURIAM.


1
This case was considered on appeal from the Federal Communications Commission, Valley Broadcasting Co., 4 F.C.C. Rcd. 2611 (Rev.Bd.1989), review denied, 5 F.C.C. Rcd. 499 (1990), and on the briefs filed by the parties and arguments by counsel.  Finding that the issues presented occasion no need for a published opinion, see D.C.Cir. Rule 14(c), we conclude that substantial evidence supports the Review Board's resolution of the underlying factual issues and its renewal of the intervenor's broadcast license.   See Central Florida Enterprises, Inc. v. FCC, 683 F.2d 503 (D.C.Cir.1982), cert. denied, 460 U.S. 1084 (1983).  It is


2
ORDERED and ADJUDGED that the Commission's decision is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.